Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered December 19, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the course of his summation, the prosecutor stated, "I am going to ask you to return to the jury room and return a verdict that is consistent with uncontradicted evidence in this case”. This statement was improper, since it constituted a reference to the defendant’s failure to testify (see, People v Allen, 127 AD2d 840, 841, lv denied 69 NY2d 947). However, this remark went without objection and any claim of prosecutorial misconduct based on it is therefore not preserved for appellate review as a matter of law (see, People v Dawson, 50 NY2d 311, 324; People v Williams, 46 NY2d 1070). Even if this claim of prosecutorial misconduct had been preserved for review, we conclude that reversal would not be warranted since the proof of the defendant’s guilt is strong, and the likelihood that this remark affected the jury’s verdict is minimal.
*422We have examined the defendant’s remaining contentions and find that they are similarly unpreserved for appellate review, or meritless. Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.